Citation Nr: 0605293	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-21 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip 
replacement.  

2.  Entitlement to service connection for a knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from July 1959 to November 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's left hip replacement was not caused by his 
active military service from July 1959 to November 1962.

3.  The veteran's knee condition was not caused by his active 
military service from July 1959 to November 1962.


CONCLUSIONS OF LAW

1.  Service connection for a left hip replacement is not 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

2.  Service connection for a knee condition is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran underwent a total left hip 
replacement due to osteoarthritis in February 1998.  The 
veteran has reported that his knees bothered him as early as 
1964, but the earliest medical evidence of record is that the 
veteran was seen by a private physician in June 1993 and 
subsequently underwent arthroscopic procedures on his left 
knee in August 1993 and again in March 1997.  He complained 
of right knee pain in November 2000.  

At a February 2005 VA examination, the veteran reported not 
being able to run due to his hip condition, and that his 
knees bothered him when he walked a long distance.  Thus, 
there is competent evidence that the veteran has current left 
hip disability and a knee condition.  

The veteran alleges that his hip and knee disabilities are 
the result of his four weeks in paratrooping school.  
However, there is no evidence of a left hip or knee injuries 
during the veteran's active service.  His service medical 
records (SMRs) are negative for any diagnosis of or treatment 
for a hip or knee injury while the veteran was in service.  
The SMRs note that the veteran hurt his left ankle after a 
jump from a plane, but there is no reference to a hip or knee 
problem.  The veteran's enlistment and separation physical 
examinations showed the veteran to be in good health with no 
complaints, treatments, or diagnoses of a hip or knee 
problem.  

As a whole, the Board must find that the service medical 
records provide evidence against this claim as they fail to 
indicate a hip or knee problem in service.   

The Board must also find that the post-service medical 
records, as a whole, provide evidence against this claim.  It 
was the opinion of the June 2005 VA examination that the 
veteran has significant arthritis of the hips and a knee 
condition.  The examiner stated that he could find no 
evidence of any acute injury in service.  He also noted that 
the veteran did not seek treatment for his disabilities until 
many years after he left service.  Although it was noted that 
paratrooping has been associated with chronic musculoskeletal 
problems, the veteran's paratrooping time was limited to 
approximately a month.  The examiner concluded that it is 
unlikely that his disabilities were caused by the activities 
he engaged in at paratrooping school, and more likely that 
they are age related or due to post-service trauma.  

One of the veteran's private physicians, Dr. W. H., wrote a 
letter to the veteran's representative stating that it was 
impossible for him to determine whether the veteran's current 
orthopedic problems were related to service because the 
veteran did not seek treatment until he had been out of the 
service for over 30 years.  Dr. W. H. acknowledges that a 
paratrooper can incur lots of stresses to his lower limbs, 
but due to the lapse of time, it was impossible for him to 
attribute the veteran's problems to his active service.  This 
report if found not to support the veteran's claim.

The Board has reviewed the record carefully, and noted a June 
1993 examination report from a Dr. J. S. that indicates the 
veteran suffered a knee injury while skiing in January 1993 
(many years after service).  Dr. J. S. scheduled the veteran 
for an arthroscopic procedure in August 1993 to treat the 
skiing injury.  The veteran's military service is not 
mentioned with regards to the veteran's knee injury.  The 
Board finds these records to be entitled to great probative 
weight and provide much evidence against this claim.  

The Board acknowledges that an April 2002 letter from another 
one of the veteran's private physicians, Dr. A. S., states 
that the veteran's disabilities are related to service.  Dr. 
A. S. reported that trauma due to repetitive impacts as a 
paratrooper would accelerate the degenerative process in the 
veteran's knees and hips.  

The Board finds that this letter is entitled to some limited 
probative weight and that it provides evidence in favor of 
the veteran's claim.  However, when considered along with all 
other evidence of record, the letter does not provide 
sufficient evidence upon which to grant the claim.  Simply 
stated, this opinion is clearly outweighed by the SMRs, the 
post-service medical record, and the VA medical opinion.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

With regard to the veteran's own opinion, the veteran does 
not have the medical expertise to find that his current 
disorder is related to service several years.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Private medical records indicate that the veteran's 
degenerative changes in his hips began in the 1990s, before 
he had his first hip replacement.  This occurred far more 
than one year after he left active service in November 1962.  
The first medical evidence of degenerative changes in his 
knees was in January 1993, also far more than one year after 
the veteran left active service.  Thus, the presumption of 
in-service occurrence for degenerative arthritis is not for 
application in this case.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3) 3.309(a).  

Overall, the service medical records, post-service medical 
records, and the VA examinations provide highly probative 
evidence against this claim.  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for a left hip replacement and a knee condition.  
38 U.S.C.A. § 5107(b).  The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2002 and February 2005, as well as information 
provided in the August 2003 statement of the case (SOC), and 
the February and September 2005 supplemental statements of 
the case (SSOC), the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the August 2003 SOC 
and both SSOCs include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the June 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The May 
2002 VCAA letter does not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, the February 2005 VCAA letter 
did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
May 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Moreover, neither the veteran 
nor his  representative has made any showing or allegation 
that the content of the VCAA notice resulted in any prejudice 
to the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
and VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Service connection for a left hip disability is denied.  

Service connection for a knee condition is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


